 



 Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

To: TRIG Acquisition 1, Inc.   641 Lexington Avenue   Suite 1526   New York, NY 
10022

 

Gentlemen:

 

1.            Subscription.

 

The undersigned (the “Purchaser”), intending to be legally bound, hereby
irrevocably agrees to purchase from TRIG Acquisition 1, Inc., a Nevada
Corporation (the “Company”), the number of shares of common stock, set forth on
the Signature Page at the end of this subscription agreement (the “Agreement”)
at a purchase price of $0.50 per share, up to 500,000 shares of common stock
(the “Shares”). There is a minimum investment requirement of $500, upon the
terms and conditions hereinafter set forth. However, the Company can allow
subscriptions at any amount. This subscription is submitted to the Company in
accordance with and subject to the terms and conditions described in this
Agreement and in the Confidential Private Placement Memorandum (the
“Memorandum”) dated as of July 9, 2012.

 

The undersigned is delivering (i) the subscription payment made payable to TRIG
Acquisition 1, Inc. (ii) two original executed copies of the Signature page at
the end of this Agreement, and (iii) one original executed copy of Purchaser
Questionnaire for Individuals (if appropriate), attached hereto as Exhibit II,
to:

 

  TRIG Acquisition 1, Inc.   641 Lexington Avenue   Suite 1526   New York, NY 
10022

 

The undersigned understands that the Shares are being issued pursuant to the
exemption from the registration requirements of the United States Securities Act
of 1933, as amended (the “Securities Act”), provided by Regulation D Rule 506 of
such Securities Act. As such, the Shares are only being offered and sold to
investors who qualify as “accredited investors,” and a limited number of
sophisticated investors and the Company is relying on the representations made
by the undersigned in this Agreement that the undersigned qualifies as such an
accredited or sophisticated investor. The shares of common stock are “restricted
securities” for purposes of the United States securities laws and cannot be
transferred except as permitted under these laws.

 

2.            Acceptance of Subscription.

 

The Offering will be open until the earlier to occur of (i) July 20, 2012; or
(ii) the sale of all of the common shares or as otherwise determined by the
Company at its sole discretion.

 

Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Company. However, the
undersigned understands and agrees that the Company, in its sole discretion, may
(i) reject the subscription of any Purchaser, whether or not qualified, in whole
or in, part, and (ii) may withdraw the Offering at any time prior to the
termination of the Offering. The Company shall have no obligation to accept
subscriptions in the order received. This subscription shall become binding only
if accepted by the Company.

 

1

 

 

3.            Memorandum.

 

The Purchaser hereby acknowledges receipt of a copy of the Memorandum dated July
9, 2012.

 

4.            Representations and Warranties.

 

4.1. The Company represents and warrants to, and agrees with the undersigned as
follows, in each case as of the date hereof and in all material respects as of
the date of any closing, except for any changes resulting solely from the
Offering:

 

(a) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation with full power and authority
to own, lease, license and use its properties and assets and to carry out the
business in which it is engaged as described in the Memorandum. The Company is
in good standing as a foreign corporation in every jurisdiction in which its
ownership, leasing, licensing or use of property or assets or the conduct of its
business makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the Company.

 

(b) The authorized capital stock of the Company consists of 110,000,000 shares
of stock, of which 100,000,000 are shares of common stock, par value $0.001 per
share (the "Common Stock") and 10,000,000 are shares of blank check preferred
stock, par value $0.001 per share (the “Preferred Stock”). Assuming all the
Shares are sold, at the conclusion of this offering, there will be 3,900,000
shares of common stock outstanding and no shares of preferred stock outstanding.

 

Each outstanding share of Common Stock is validly authorized, validly issued,
fully paid and non-assessable, without any personal liability attaching to the
ownership thereof and has not been issued and is not or will not be owned or
held in violation of any preemptive rights of stockholders. There is no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Company or any security or other instrument which by its terms is convertible
into, exercisable for or exchangeable for capital stock of the Company, except,
as may be described in the Memorandum. There are currently no security or other
instruments currently outstanding, which the terms therein are convertible into
or exchangeable for capital stock of the Company, except as may be described in
the Memorandum.

 

(c) There is no litigation, arbitration, claim, governmental or other proceeding
(formal or informal), or investigation pending or, to the best knowledge of the
officers of the Company, threatened with respect to the Company, or any of its
subsidiaries, operations, businesses, properties or assets except as may be
described in the Memorandum or such as individually or in the aggregate do not
now have and could not reasonably be expected have a material adverse effect
upon the operations, business, properties or assets of the Company.

 

2

 

 

(d) The Company is not in violation of, or in default with respect to, any law,
rule, regulation, order, judgment or decree except as may be described in the
Memorandum or such as in the aggregate do not now have and will not in the
future have a material adverse effect upon the operations, business, properties
or assets of the Company; nor is the Company required to take any action in
order to avoid any such violation or default.

 

(e) The Company has all requisite power and authority (i) to execute, deliver
and perform its obligations under this Agreement, and (ii) to issue and sell the
shares in the Offering.

 

(f) No consent, authorization, approval, order, license, certificate or permit
of or from, or declaration or filing with, any United States federal, state,
local, or other applicable governmental authority, or any court or any other
tribunal, is required by the Company for the execution, delivery or performance
by the Company of this Agreement or the issuance and sale of the shares, except
such filings and consents as may be required and have been or at the initial
closing will have been made or obtained under the laws of the United States
federal and state securities laws.

 

(g) The execution, delivery and performance of this Agreement and the issuance
of the Shares will not violate or result in a breach of, or entitle any party
(with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Company’s Articles of Incorporation or Bylaws of, or violate
any law, rule, regulation, order, judgment or decree binding upon, the Company,
or to which any of its operations, businesses, properties or assets are subject,
the breach, termination or violation of which, or default under which, would
have a material adverse effect on the operations, business, properties or assets
of the Company.

 

(h) The shares of common stock issuable in this Offering are validly authorized
and, if and when issued in accordance with the terms and conditions set forth in
the Memorandum and in this Agreement, will be validly issued, fully paid and
non-assessable without any personal liability attaching to the ownership
thereof, and will not be issued in violation of any preemptive or other rights
of stockholders.

 

(i) The Memorandum and this Agreement do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. Without limiting the
generality of the foregoing, there has been no material adverse change in the
financial condition, results of operations, business, properties, assets,
liabilities, or, to the knowledge of the Company, future prospects of the
Company from the latest information set forth in the Memorandum.

 

4.2.The undersigned hereby represents and warrants to, and agrees with, the
Company as follows:

 

(a) The undersigned is either (i) an “Accredited Investor” as that term is
defined in Rule 501 (a) of Regulation D promulgated under the Securities Act,
and as specifically indicated in Exhibit I attached to this Agreement; (ii) The
undersigned is a “Sophisticated Investor” as that term is defined in Rule
506(b)(2)(ii) of Regulation D promulgated under the Securities Act; or (iii) The
undersigned is a foreign resident.

 

3

 

 

(b) For California and Massachusetts individuals: If the subscriber is a
California resident, such subscriber's investment in the Company will not exceed
10% of such subscriber's net worth (or joint net worth with his spouse). If the
subscriber is a Massachusetts resident, such subscriber's investment in the
Company will not exceed 25% of such subscriber’s joint net worth with such
subscriber's spouse (exclusive of principal residence and its furnishings).

 

(c) If a natural person, the undersigned is: a bona fide resident of the state
or non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the undersigned's home address; at least 21
years of age; and legally competent to execute this Agreement. If an entity, the
undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.

 

(d) The undersigned has received, read carefully and is familiar with this
Agreement and the Memorandum.

 

(e) The undersigned is familiar with the Company's business, plans and financial
condition, the terms of the Offering and any other matters relating to the
Offering, the undersigned has received all materials which have been requested
by the undersigned, has had a reasonable opportunity to ask questions of the
Company and its representatives, and the Company has answered all inquiries that
the undersigned or the undersigned's representatives have put to it. The
undersigned has had access to all additional information necessary to verify the
accuracy of the information set forth in this Agreement and the Memorandum and
any other materials furnished herewith, and have taken all the steps necessary
to evaluate the merits and risks of an investment as proposed hereunder.

 

(f) The undersigned (or the undersigned’s purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned’s investment in the
Company hereunder is not material when compared to the undersigned’s total
financial capacity.

 

(g) The undersigned understands the various risks of an investment in the
Company as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.

 

(h) The undersigned acknowledges that no market for the shares of common stock
presently exists and none may develop in the future and that the undersigned may
find it impossible to liquidate the investment at a time when it may be
desirable to do so, or at any other time.

 

4

 

 

(i) The undersigned has been advised by the Company that none of the shares of
common stock has been registered under the Securities Act, that the common stock
will be issued on the basis of the statutory exemption provided by Rule 506 of
the Securities Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws; that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Company's reliance thereon is based in part upon the representations made by
the undersigned in this Agreement.

 

(j) The undersigned acknowledges that the undersigned has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the shares of common stock. In particular, the undersigned agrees that no
sale, assignment or transfer of any of the shares of common stock shall be valid
or effective, and the Company shall not be required to give any effect to such a
sale, assignment or transfer, unless (i) the sale, assignment or transfer of
such shares of common stock is registered under the Securities Act, it being
understood that the shares of common stock are not currently registered for sale
and that the Company has no obligation or intention to so register the shares of
common stock, except as contemplated by the terms of this Agreement or (ii) such
shares of common stock is sold, assigned or transferred in accordance with all
the requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the shares of common stock), or (iii) such sale, assignment or transfer is
otherwise exempt from registration under the Securities Act, including
Regulation S promulgated thereunder. The undersigned further understands that an
opinion of counsel and other documents may be required to transfer the shares of
common stock.

 

(k) The undersigned acknowledges that the shares of common stock shall be
subject to a stop transfer order and the certificate or certificates evidencing
any shares of common stock shall bear the following or a substantially similar
legend or such other legend as may appear on the forms of shares of common stock
and such other legends as may be required by state blue sky laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

(l) The undersigned will acquire the shares of common stock for the
undersigned’s own account (or for the joint account of the undersigned and the
undersigned's spouse either in joint tenancy, tenancy by the entirety or tenancy
in common) for investment and not with a view to the sale or distribution
thereof or the granting of any participation therein, and has no present
intention of distributing or selling to others any of such interest or granting
any participation therein.

 

5

 

 

(m) No representation, guarantee or warranty has been made to the undersigned by
any broker, the Company, any of the officers, directors, stockholders, partners,
employees or agents of either of them, or any other persons, whether expressly
or by implication, that:

 

(I) the Company or the undersigned will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company’s activities or the undersigned’s investment in the Company; or

(II) the past performance or experience of the management of the Company, or of
any other person, will in any way indicate the predictable results of the
ownership of the shares of common stock or of the Company's activities.

 

(n) No oral or written representations have been made other than as stated in
the Memorandum, and no oral or written information furnished to the undersigned
or the undersigned’s advisor(s) in connection with the Offering were in any way
inconsistent with the information stated in the Memorandum.

 

(o) The undersigned is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the undersigned had a pre-existing relationship in connection with
investments in securities generally.

 

(p) The undersigned is not relying on the Company with respect to the tax and
other economic considerations of an investment.

 

(q) The undersigned understands that the net; proceeds from all subscriptions
paid and accepted pursuant to the Offering (after deduction for commissions,
discounts and expenses of the Offering) will be used in all material respects
for the purposes set forth in the Memorandum.

 

(r) Without limiting any of the undersigned’s other representations and
warranties hereunder, the undersigned acknowledges that the undersigned has
reviewed and is aware of the risk factors described in the Memorandum.

 

(s) The undersigned acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Shares.

 

(t) The undersigned has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Shares and has not relied on the Memorandum or the Company, its officers,
directors or professional advisors for advice as to such consequences.

 

6

 

 

5.            Indemnification.

 

The Purchaser understands the meaning and legal consequences of the
representations and warranties contained herein and agrees to indemnify and hold
harmless the Company and each member, officer, employee, agent or representative
thereof against any and all loss, damage or liability due to or arising out of a
breach of any representation or warranty, or breach or failure to comply with
any covenant, of the Purchaser, whether contained in the Memorandum or this
Subscription Agreement. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the Purchaser, the Purchaser does
not thereby or in any other manner waive any rights granted to the Purchaser
under federal or state securities laws.

 

6.            Provisions of Certain State Laws.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED TIE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE NEW YORK UNIFORM SECURITIES
ACT AND, THEREFORE, CANNOT BE RESOLD IN NEW YORK UNLESS THEY ARE REGISTERED
UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

7.            Additional Information.

 

The Purchaser hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information as they
may deem appropriate, with regard to the suitability of the undersigned.

 

7

 

 

8.            Irrevocability; Binding Effect.

 

The Purchaser hereby acknowledges and agrees that the Subscription hereunder is
irrevocable, that the Purchaser is not entitled to cancel, terminate or revoke
this Subscription. Agreement or any agreements of the undersigned thereunder and
that this Subscription Agreement and such other agreements shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and assigns. If the Purchaser is more than one person, the
obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.

 

9.            Modification.

 

Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.

 

10.            Notices.

 

Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.

 

11.             Counterparts.

 

This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

 

12.             Entire Agreement.

 

This Subscription Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and there are no representations, covenants
or other agreements except as stated or referred to herein.

 

13.            Severability.

 

Each provision of this Subscription Agreement is intended to be severable from
every other provision, and the invalidity or illegality of any Portion hereof
shall not affect the validity or legality of the remainder hereof.

 

14.            Assignability.

 

This Subscription Agreement is not transferable or assignable by the Purchaser.

 

15.            Applicable Law.

 

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York as applied to residents of that State
executing contracts wholly to be performed in that State.

 

8

 

 

16.            Choice of Jurisdiction.

 

The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Subscription Agreement, any
breach hereof or any transaction covered hereby shall be resolved within the
State of New York. Accordingly, the parties consent and submit to the
jurisdiction of the United States federal and state courts located within the
State of New Jersey.

 

IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.

 

9

 

 

SUBSCRIPTION AGREEMENT

SIGNATURE PAGE

 

By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the purchaser to purchase
shares in the Company.

 

Number of Shares Subscribed at $0.50 per Share:
___________________________________

 

Aggregate Purchase Price: $ ____________________________________________________

 

Type of ownership: ____________   Individual   ____________   Joint Tenants  
____________   Tenants by the Entirety   ____________   Tenants in Common  
____________   Subscribing as Corporation or Partnership   ____________   Other
___________________________

 

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature

Page this __________ day of July, 2012.

 

      Exact Name in which shares are to   Exact Name in which Shares are to be
Registered   be Registered             Signature   Signature             Print
Name   Print Name             Tax Identification Number:   Tax Identification
Number                         Mailing Address   Mailing Address       Residence
Phone Number   Residence Phone Number             Work Phone Number   Work Phone
Number             E-Mail Address   E-Mail Address

 

10

 

 

ACCEPTANCE OF SUBSCRIPTION

 

TRIG ACQUISITION 1, INC. hereby accepts the subscription of
________________Shares as of the ____________day of July, 2012.

 

TRIG ACQUISITION 1, INC.         By:           Name:  A.J. Cervantes   Title:
 Chief Executive Officer  

 

Exhibit I to Subscription Agreement

 

11

 

 

DEFINITION OF “ACCREDITED INVESTOR”

WITHIN THE MEANING OF REGULATION D

 

An accredited investor means any person who comes within any of the following
categories, or whom the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:

 

i.             Any director, executive officer, or general partner of the issuer
of the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer.

 

ii.             Any individual whose net worth or joint net worth with that
person's spouse, at the time of purchase exceeds $1 million in calculating a
person's net worth (the amount of assets in excess of liabilities):

 

1.                The value of the person's primary residence is not included as
an asset.

 

2.                The amount of debt secured by the primary residence, up to its
estimated fair market value, is not included as a liability, unless the person
incurred debt within 60 days before buying securities in the unregistered
offering for the purpose of buying those securities and not for buying the
residence. In that situation, the amount of debt borrowed during that 60-day
period must be included as a liability.

 

3.                Any debt secured by the primary residence in excess of the
estimated fair market value of the home is included as a liability.

 

4.                These additions and subtractions to the definition of net
worth do not apply to a person exercising a right to buy securities if the
person held that right to buy those securities, as well as other securities of
the same issuer, on July 20, 2010, and met the net worth test in effect at the
time the person acquired the right.

 

iii.             Any individual who had an income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

 

iv.             Any bank; any savings and loan association, whether acting in
its individual or fiduciary capacity; any registered broker or dealer; any
insurance company; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; any Small Business Investment Company licensed by the US
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, with total assets in
excess of $5 million; or any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 where investment decisions are
made by a plan fiduciary that is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5 million or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 

v.             Any private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

12

 

 

vi.              Any organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5 million.

 

vii.             Any trust, with total assets in excess of $5 million, not
formed for the specific purpose of acquiring the securities offered.

 

viii.             Any entity in which all of the equity owners are accredited
investors.

 

13

 

 

Exhibit II to Subscription Agreement

 

PURCHASER QUESTIONNAIRE FOR INDIVIDUALS

 

INVESTOR QUESTIONNAIRE

 

Shares of TRIG Acquisition 1, Inc., a Nevada Corporation (the “Company”), are
being offered without registration under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of certain states, in reliance on
the private offering exemption contained in Rule 506 of the Securities Act and
on Regulation D of the Securities and Exchange Commission thereunder
(“Regulation D”), and in reliance on similar exemptions under certain applicable
state laws. The purpose of this Purchaser Questionnaire is to assure the Company
that the proposed purchaser meets the standards imposed for the application of
such exemptions including, but not limited to, whether the proposed purchaser
qualifies as an "accredited investor" as defined in Rule 501 under the
Securities Act or a “sophisticated investor” as defined in Rule 506 under the
Securities Act, your answers will at all times be kept strictly confidential.
However, by signing this Purchaser Questionnaire you agree that the Company may
present this Purchaser Questionnaire to such parties as the Company may deem
appropriate if called upon under the law to establish the availability of any
exemption from registration of the private placement or if the contents hereof
are relevant to any issue in any action, suit or proceeding to which the Company
is a party or by which it may be bound. The undersigned realizes that this
Purchaser Questionnaire does not constitute an offer by the Company to sell
shares but is a request for information.

 

THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED
OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE. The
Issuer will rely upon the accuracy and completeness of the information provided
in this Questionnaire in establishing that the issuance of the Securities is
exempt from the registration requirements of the Securities Act.

 

Instructions:

 

ACCORDINGLY, THE INVESTOR IS OBLIGATED TO READ THIS QUESTIONNAIRE CAREFULLY AND
TO ANSWER THE ITEMS CONTAINED HEREIN COMPLETELY AND ACCURATELY.

 

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
However, the Investor understands and agrees that the Issuer may present, upon
giving prior notice to the Investor, this Questionnaire to such parties as the
Issuer deems appropriate if called upon to establish that the issuance of the
Securities (i) is exempt from the registration requirements of the Securities
Act or (ii) meets the requirements of applicable state securities laws; provided
however that the Issuer need not give prior notice to the Investor of its
presentation of this Questionnaire to the Issuer's regularly employed legal,
accounting and financial advisors.

 

The Investor understands that this Questionnaire is merely a request for
information and is not an offer to sell, a solicitation of an offer to buy, or a
sale of the Securities. The Investor also understands that the Investor may be
required to furnish additional information.

 

14

 

 

PLEASE NOTE THE FOLLOWING INSTRUCTIONS BEFORE COMPLETING THIS INVESTOR
QUESTIONNAIRE.

 

Unless instructed otherwise, the Investor should answer each question on the
Questionnaire. If the answer to a particular question is "None" or "Not
Applicable," please so state. If the Questionnaire does not provide sufficient
space to answer a question, please attach a separate schedule to your executed
Questionnaire that indicates which question is being answered thereon. Persons
having questions concerning any of the information requested in this
Questionnaire should consult with their purchaser representative or
representatives, lawyer, accountant, or broker.

 

One signed and dated copy of the Questionnaire should be returned as soon as
possible to TRIG Acquisition 1, Inc. at:

 

TRIG Acquisition 1, Inc.

590 Madison Avenue, Suite 2172

New York, NY 10022

 

Attn: A.J. Cervantes

 

PART I—FOR INDIVIDUALS

 

1. Personal Data

 

Name: ______________________________

 

Residence Address: _____________________________________________________

____________________________________________________________________

____________________________________________________________________

 

Business Address: ______________________________________________________

____________________________________________________________________

____________________________________________________________________

 

State of residence, if different: ___________________

 

Telephone: Residence ______________________ Business ____________

 

Age: ______________________ Citizenship: ____________

 

Social Security or Taxpayer No.: ____________

 

Send all correspondence to: Residence ____________ Business ____________

 

2. Employment and Business Experience

 

Present occupation: _____________________________________________

 

Salary: __________________________________

 

Do you own your own business or are you otherwise employed? ____________________

 

Name and type of business employed by or owned: _____________________________

 

15

 

 

___________________________________________________________________

 

Description of responsibilities: _____________________________________________

___________________________________________________________________

___________________________________________________________________

 

Length of service with present employer or length of ownership of present
business: _____

___________________________________________________________________

 

Present title or position: _______________________________________

 

Length of service in present title or position: __________________________

 

Prior occupations, employment, and length of service during the past five (5)
years:

 

Occupation   Name of Employer or Owned Years of Service
Business (and identify which)      

 

Do you have any professional licenses or registrations, including bar
admissions, accounting certificates, real estate brokerage licenses, investment
adviser registrations and SEC or state broker-dealer registrations? Yes:
____________ No: ____________

 

If yes, please list such licenses or registrations, the date(s) you received the
same, and whether they are in good standing:

 

3. Education (college and postgraduate)

 

Institution Attended   Degree   Dates of Attendance                    

 

16

 

 

4. Current Investment Objectives

 

My current investment objectives (indicate applicability and priority) are:

 

Current income ____________

 

Appreciation ____________

 

Tax Shelter ____________

 

Other ____________

 

5. Other Relevant Information

 

Please describe any additional information that reflects your knowledge and
experience in business, financial, or investment matters and your ability to
evaluate the merits and risks of this investment.

 

6. Investor Status

 

To be qualified to invest in the Securities, the Investor must either (i) be an
Accredited Investor, or (ii) have, either alone or with your purchaser
representative or representatives, such knowledge and experience in financial
and business matters that you are capable of evaluating the merits and risks of
such investment.


Please check the appropriate representation that applies to you.

[Note: Please note that the SEC has proposed amendments to the definition of
accredited investor, which currently have not yet been approved.]

 

Accredited Investors:

________I am an Accredited Investor (as defined in Rule 501 of Regulation D
promulgated under the Securities Act) because I certify that (check all
appropriate descriptions that apply):

 

(a)        ____________ I am a natural person whose individual net worth, or
joint net worth with my spouse, exceeds $1,000,000. For purposes of this item 6,
"net worth" means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
Securities are purchased, but includes (i) any mortgage amount in excess of the
home’s fair market value and (ii) any mortgage amount that was borrowed during
the 60-day period before the closing date for the sale of Securities for the
purpose of investing in the Securities.

 

[(b)/(c)] ____________ I am a natural person who had individual income exceeding
$200,000 in each of the last two calendar years and I have a reasonable
expectation of reaching the same income level in the current calendar year. [For
purposes of this Section 6, "income" means annual adjusted gross income, as
reported for federal income tax purposes, plus (i) the amount of any tax-exempt
interest income received; (ii) the amount of losses claimed as a limited partner
in a limited partnership; (iii) any deduction claimed for depletion; (iv)
amounts contributed to an IRA or Keogh retirement plan; (v) alimony paid; and
(vi) any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 1202 of
the Internal Revenue Code of 1986, as amended.

 

17

 

 

[(c)/(d)] ____________ I am a natural person who had joint income with my spouse
exceeding $300,000 in each of the last two calendar years and I have a
reasonable expectation of reaching the same income level in the current calendar
year, as defined above.

 

[(d)/(e)] ____________ I am a director, executive officer or general partner of
the Issuer, or a director, executive officer or general partner of a general
partner of the Issuer. (For purposes of this Section 6, executive officer means
the president; any vice president in charge of a principal business unit,
division or function, such as sales, administration or finance; or any other
person or persons who perform(s) similar policymaking functions for the Issuer.)

 

Other Investors:

_______I am qualified to invest in the Securities because I have, either alone
or with my purchaser representative or representatives, such knowledge and
experience in financial and business matters that I am capable of evaluating the
merits and risks of such investment, as discussed in Section 7(a) below.

 

7. Representations

 

I represent that:

 

(a) I have sufficient knowledge and experience in similar investments to
evaluate the merits and risks of an investment in TRIG Acquisition 1, Inc., or I
have retained an attorney, accountant, financial advisor or consultant as my
purchaser representative. If applicable, the name, employer, address, and
telephone number of my purchaser representative follows:

 

(b) I and, if applicable, my purchaser representative, have received the private
placement memorandum relating to this offering (the "Private Placement
Memorandum"); and I and, if applicable, my purchaser representative, understand
the Private Placement Memorandum and the risks involved in this offering. I and,
if applicable, my purchaser representative have been given the opportunity to
ask questions and obtain material and relevant information from the Issuer
enabling me to make an informed investment decision. All data that I and, if
applicable, my purchaser representative, have requested has been furnished to
me.

 

(c) Any Securities I may acquire will be for my own account for investment and
not with any view to the distribution thereof, and I will not sell, assign,
transfer or otherwise dispose of any of the Securities, or any interest therein,
in violation of the Securities Act or any applicable state securities law.

 

(d) I understand that (i) any Securities I may acquire will not be registered
under the Securities Act or any applicable state securities law and may not be
sold or otherwise disposed of unless it is registered or sold or otherwise
disposed of in a transaction that is exempt from such registration and (ii) the
certificates representing the Securities will bear appropriate legends
restricting the transferability thereof.

 

(e) If applicable, I have not incurred any debt secured by my primary residence
for the purpose of inflating my net worth to qualify as an accredited investor
or for the purpose of raising funds to invest in the Securities. Between the
date I complete this Questionnaire and the date the Securities are sold, I do
not intend to, and will not, incur any debt to be secured by my primary
residence for the purpose of either inflating my net worth to qualify as an
accredited investor or raising funds to invest in the Securities.

 

18

 

 

(f) I understand that the Issuer will rely upon the completeness and accuracy of
the Investor's responses to the questions in this Questionnaire in establishing
that the contemplated transactions are exempt from the Securities Act and hereby
affirm that all such responses are accurate and complete. I will notify the
Issuer immediately of any changes in any of such information occurring prior to
the acceptance of my subscription.

 

8. Manner of Solicitation

Please state the manner in which you became aware of the investment (i.e., by
personal contact or acquaintance with an investment advisor or counselor, with
TRIG Acquisition 1, Inc. personnel, a broker-dealer, or otherwise), the name of
the contact person, and the date such contact was made:

 

PART II—PURCHASERS WHO ARE NOT INDIVIDUALS

 

1. General Information

Name of Entity: __________________________________

 

Address of Principal Office: _______________________________________________

____________________________________________________________________

____________________________________________________________________

 

Type of Organization: _______________________________

 

Date and State of Organization: _________________________________

 

2. Business

Major Segments of Operation:

 

Length of operation in each such segment:

 

Are you a reporting entity under the Securities Exchange Act of 1934, as
amended?

 

____________ Yes ____________ No

 

If you are not a reporting entity, please provide the following:

 

(a) The names and business experience of each of your officers and directors,
partners, or other control persons for the past five years. If additional space
is required to answer any question, please attach separate pages to the back of
this Questionnaire and identify all questions answered in this fashion by their
respective question numbers.

 

(b) The educational background of each of your officers and directors, partners,
or other control persons, including the institutions attended, the dates of
attendance, and the degrees obtained by each. If additional space is required to
answer any question, please attach separate pages to the back of this
Questionnaire and identify all questions answered in this fashion by their
respective question numbers.

 

(c) Have each of your controlling persons complete Part I of this Questionnaire.

 

19

 

 

3. Current Investment Objectives

 

The current investment objectives of the entity (indicate applicability and
priority) are:

 

Current income ____________________

 

Appreciation ______________________

 

Tax Shelter _______________________

 

Other (please state objectives) _______________________________________

 

Please describe any additional information that reflects your knowledge and
experience in business, financial, or investment matters and your ability to
evaluate the merits and risks of this investment. If additional space is
required to answer any question, please attach separate pages to the back of
this Questionnaire and identify all questions answered in this fashion by their
respective question numbers.

 

4. Accredited Investor Status

 

To be qualified to invest in the Securities, the Investor must either (i) be an
Accredited Investor, or (ii) have, and if applicable, its officers, employees,
directors or equity owners have, either alone or with its purchaser
representative or representatives, such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
such investment.

 

Please check the appropriate description which applies to you.

 

____________ (a) A bank, as defined in Section 3(a)(2) of the Securities Act or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

____________ (b) A broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

____________ (c) An insurance company, as defined in Section 2(13) of the
Securities Act.

 

____________ (d) An investment company registered under the Investment Company
Act of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.

 

____________ (e) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

____________ (f) A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

____________ (g) An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.

 

20

 

 

____________ (h) A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

____________ (i) A corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the Securities, and that has total assets in excess of $5 million.

 

_____________ (j) A trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

_____________ (k) An entity in which all of the equity owners are accredited
investors and meet the criteria listed in Part I, Section 6 of this
Questionnaire.

 

Other Investors:

_______The undersigned entity is qualified to invest in the Securities because
it has, and if applicable, its officers, employees, directors or equity owners
have, either alone or with its purchaser representative or representatives, such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of such investment, as discussed in Section 5(a)
below.

 

If you checked (k), please complete the following part of this question:

 

(1) List all equity owners:

 

(2) What is the type of entity?

 

(3) Have each equity owner respond individually to Part I, Section 6 of this
Questionnaire.

 

5. Representations

 

The undersigned entity represents that:

 

(a) The entity has, and if applicable, its officers, employees, directors or
equity owners have, sufficient knowledge and experience in similar investments
to evaluate the merits and risks of an investment in TRIG Acquisition 1, Inc.,
or the entity has retained an attorney, accountant, financial advisor or
consultant as its purchaser representative.

 

21

 

 

If applicable, the name, employer, address, and telephone number of the
purchaser representative follows:

 

(b) The entity and, if applicable, its purchaser representative, has received
the private placement memorandum relating to this offering (the "Private
Placement Memorandum"); and the entity and, if applicable, its purchaser
representative, understand the Private Placement Memorandum and the risks
involved in this offering. The entity and, if applicable, its purchaser
representative have been given the opportunity to ask questions and obtain
material and relevant information from the Issuer enabling it to make an
informed investment decision. All data that the entity and, if applicable, its
purchaser representative, have requested has been furnished to it.

 

(c) Any Securities the entity may acquire will be for its own account for
investment and not with any view to the distribution thereof, and it will not
sell, assign, transfer or otherwise dispose of any of the Securities, or any
interest therein, in violation of the Securities Act or any applicable state
securities law.

 

(d) The entity understands that (i) any Securities it may acquire will not be
registered under the Securities Act or any applicable state securities law and
may not be sold or otherwise disposed of unless it is registered or sold or
otherwise disposed of in a transaction that is exempt from such registration,
and (ii) the certificates representing the Securities will bear appropriate
legends restricting the transferability thereof.

 

(e) The entity understands that the Issuer will rely upon the completeness and
accuracy of the Investor's responses to the questions in this Questionnaire in
establishing that the contemplated transactions are exempt from the Securities
Act, and hereby affirms that all such responses are accurate and complete. The
entity will notify the Issuer immediately of any changes in any of such
information occurring prior to the acceptance of its subscription.

 

6. Manner of Solicitation

Please state the manner in which you became aware of the investment (i.e., by
personal contact or acquaintance with an investment advisor or counselor, with
TRIG Acquisition 1, Inc. personnel, a broker-dealer, or otherwise), the name of
the contact person, and the date such contact was made:

 

[SIGNATURES FOLLOW ON SUBSEQUENT PAGE]

 

22

 

 

Individual

 

_____________________________

Name of Individual

(Please type or print)

 

_____________________________

Signature of Individual

 

Date: ___________________________

 

 

Partnership, Corporation or Other Entity:

 

__________________________________

Print or Type Name

 

By:________________________________

Name:

Title:

 

23

 

